DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-46, and Species C in the reply filed on 11/7/2022 is acknowledged.
Claims 47-50 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention or species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 11/7/2022.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 6-16, 18-26, 28-38, 40-46 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zimmerman et al. (US 2015/0155559A1).
Regarding claim 1, Zimmerman discloses a rechargeable battery cell (Title, Abstract, Fig. 11-12, 17), comprising 
an electrode; and 
anion exchange material arranged to define an interpenetrating interface with at least a portion of the electrode (anode or cathode includes a solid polymer electrolyte that has mobility for OH-- ions, which are prepared by mixing active material with the solid, ionically conducting polymer material [0112]-[0122], Fig. 17 and thus, the anode and/or cathode formed by mixing the solid, ionically conducting polymer material to form said anode and/or cathode are considered to define an interpenetrating interface with a portion of either the anode and/or cathode).
Regarding claim 2, Zimmerman discloses all of the claim limitations as set forth above.  Zimmerman further discloses the electrode further comprises a zinc (Zn) containing anode ([0120]).
Regarding claim 3, Zimmerman discloses all of the claim limitations as set forth above.  Zimmerman further discloses the electrode is a cathode including at least one of nickel hydroxide (Ni (OH)2), nickel oxyhydroxide (NiOOH), manganese dioxide (MnO2), ferrate salts (Fe(VI)) , manganate salts (Mn (VJ), and permanganate salts (Mn (VII)) ([0117]).
Regarding claim 4, Zimmerman discloses all of the claim limitations as set forth above.  Zimmerman further discloses the electrode is a cathode comprising one or more additives selected from the group consisting of Bi, Cu, Sn, Pb, Ag, Co, Ni, Mg, K, Li, Al, Ca, Fe, Zn, V, Ba, Y, Ti, Sr, wherein the additive is in oxide or hydroxide form (NiOOH, AgO [0117]).
Regarding claim 6, Zimmerman discloses all of the claim limitations as set forth above.  Zimmerman further discloses the ion exchange material further comprises an anion exchange material ([0116]).
Regarding claim 7, Zimmerman discloses all of the claim limitations as set forth above.  Zimmerman further discloses the ion exchange material further comprises a polymeric material ([0113]).
Regarding claim 8, Zimmerman discloses all of the claim limitations as set forth above.  Zimmerman further discloses the ion exchange material further comprises a polymeric material having attached positively charged functional groups (electron acceptor or oxidant [0114]).
Regarding claim 9, Zimmerman discloses all of the claim limitations as set forth above.  Zimmerman further discloses a liquid alkaline electrolyte ([0113]).
Regarding claim 10, Zimmerman discloses all of the claim limitations as set forth above.  Zimmerman further discloses an electrolyte having at least some incorporated ion exchange material ([0111]).
Regarding claim 11, Zimmerman discloses all of the claim limitations as set forth above.  Zimmerman further discloses an electrolyte which is liquid, solid or gel ([0113]).
Regarding claim 12, Zimmerman discloses all of the claim limitations as set forth above.  Zimmerman further discloses an electrolyte which is a hygroscopic solid material with absorbed water selected from the list comprising KOH, NaOH, LiOH or any combination thereof ([0113]).

Regarding claim 13, Zimmerman discloses a rechargeable battery cell (Title, Abstract, Fig. 11-12, 17), comprising 
an electrode comprising a plurality of particles (particle form [0119], [0121]); and 
an ion exchange material contacting and surrounding at least a portion of particles of the electrode (anode or cathode includes a solid polymer electrolyte that has mobility for OH-- ions, which are prepared by mixing active material with the solid, ionically conducting polymer material [0112]-[0122], Fig. 17 and thus, the anode and/or cathode formed by mixing the solid, ionically conducting polymer material to form said anode and/or cathode are considered to meet the claimed structure of contacting and surround the electrode particles).
Regarding claim 14, Zimmerman discloses all of the claim limitations as set forth above.  Zimmerman further discloses the electrode further comprises a zinc (Zn) containing anode ([0120]).
Regarding claim 15, Zimmerman discloses all of the claim limitations as set forth above.  Zimmerman further discloses the electrode is a cathode including at least one of nickel hydroxide (Ni (OH)2), nickel oxyhydroxide (NiOOH), manganese dioxide (MnO2), ferrate salts (Fe(VI)) , manganate salts (Mn (VJ), and permanganate salts (Mn (VII)) ([0117]).
Regarding claim 16, Zimmerman discloses all of the claim limitations as set forth above.  Zimmerman further discloses the electrode is a cathode comprising one or more additives selected from the group consisting of Bi, Cu, Sn, Pb, Ag, Co, Ni, Mg, K, Li, Al, Ca, Fe, Zn, V, Ba, Y, Ti, Sr, wherein the additive is in oxide or hydroxide form (NiOOH, AgO [0117]).
Regarding claim 18, Zimmerman discloses all of the claim limitations as set forth above.  Zimmerman further discloses the ion exchange material further comprises an anion exchange material ([0116]).
Regarding claim 19, Zimmerman discloses all of the claim limitations as set forth above.  Zimmerman further discloses the ion exchange material further comprises a polymeric material ([0113]).
Regarding claim 20, Zimmerman discloses all of the claim limitations as set forth above.  Zimmerman further discloses the ion exchange material further comprises a polymeric material having attached positively charged functional groups (electron acceptor or oxidant [0114]).
Regarding claim 21, Zimmerman discloses all of the claim limitations as set forth above.  Zimmerman further discloses a liquid alkaline electrolyte ([0113]).
Regarding claim 22, Zimmerman discloses all of the claim limitations as set forth above.  Zimmerman further discloses an electrolyte having at least some incorporated ion exchange material ([0111]).

Regarding claim 23, Zimmerman discloses a rechargeable battery cell (Title, Abstract, Fig. 11-12, 17), comprising 
an electrode comprising a plurality of particles (particle form [0119], [0121]); and 
an ion exchange material contacting and completely surrounding a surface of each of the plurality of particles (anode or cathode includes a solid polymer electrolyte that has mobility for OH-- ions, which are prepared by mixing active material with the solid, ionically conducting polymer material [0112]-[0122], Fig. 17 and thus, the anode and/or cathode formed by mixing the solid, ionically conducting polymer material to form said anode and/or cathode are considered to meet the claimed structure of contacting and completely surround each of the electrode particles).
Regarding claim 24, Zimmerman discloses all of the claim limitations as set forth above.  Zimmerman further discloses the electrode further comprises a zinc (Zn) containing anode ([0120]).
Regarding claim 25, Zimmerman discloses all of the claim limitations as set forth above.  Zimmerman further discloses the electrode is a cathode including at least one of nickel hydroxide (Ni (OH)2), nickel oxyhydroxide (NiOOH), manganese dioxide (MnO2), ferrate salts (Fe(VI)) , manganate salts (Mn (VJ), and permanganate salts (Mn (VII)) ([0117]).
Regarding claim 26, Zimmerman discloses all of the claim limitations as set forth above.  Zimmerman further discloses the electrode is a cathode comprising one or more additives selected from the group consisting of Bi, Cu, Sn, Pb, Ag, Co, Ni, Mg, K, Li, Al, Ca, Fe, Zn, V, Ba, Y, Ti, Sr, wherein the additive is in oxide or hydroxide form (NiOOH, AgO [0117]).
Regarding claim 28, Zimmerman discloses all of the claim limitations as set forth above.  Zimmerman further discloses the ion exchange material further comprises an anion exchange material ([0116]).
Regarding claim 29, Zimmerman discloses all of the claim limitations as set forth above.  Zimmerman further discloses the ion exchange material further comprises a polymeric material ([0113]).
Regarding claim 30, Zimmerman discloses all of the claim limitations as set forth above.  Zimmerman further discloses the ion exchange material further comprises a polymeric material having attached positively charged functional groups (electron acceptor or oxidant [0114]).
Regarding claim 31, Zimmerman discloses all of the claim limitations as set forth above.  Zimmerman further discloses a liquid alkaline electrolyte ([0113]).
Regarding claim 32, Zimmerman discloses all of the claim limitations as set forth above.  Zimmerman further discloses an electrolyte having at least some incorporated ion exchange material ([0111]).
Regarding claim 33, Zimmerman discloses all of the claim limitations as set forth above.  Zimmerman further discloses an electrolyte which is liquid, solid or gel ([0113]).
Regarding claim 34, Zimmerman discloses all of the claim limitations as set forth above.  Zimmerman further discloses an electrolyte which is a hygroscopic solid material with absorbed water selected from the list comprising KOH, NaOH, LiOH or any combination thereof ([0113]).

Regarding claim 35, Zimmerman discloses a rechargeable battery cell (Title, Abstract, Fig. 11-12, 17), comprising 
an electrode comprising a plurality of particles (particle form [0119], [0121]); and 
an ion exchange material arranged to embed substantially all of the plurality particles of the electrode (anode or cathode includes a solid polymer electrolyte that has mobility for OH-- ions, which are prepared by mixing active material with the solid, ionically conducting polymer material [0112]-[0122], Fig. 17 and thus, the anode and/or cathode formed by mixing the solid, ionically conducting polymer material to form said anode and/or cathode are considered to meet the claimed structure of being arranged to embed substantially all of the electrode particles).
Regarding claim 36, Zimmerman discloses all of the claim limitations as set forth above.  Zimmerman further discloses the electrode further comprises a zinc (Zn) containing anode ([0120]).
Regarding claim 37, Zimmerman discloses all of the claim limitations as set forth above.  Zimmerman further discloses the electrode is a cathode including at least one of nickel hydroxide (Ni (OH)2), nickel oxyhydroxide (NiOOH), manganese dioxide (MnO2), ferrate salts (Fe(VI)) , manganate salts (Mn (VJ), and permanganate salts (Mn (VII)) ([0117]).
Regarding claim 38, Zimmerman discloses all of the claim limitations as set forth above.  Zimmerman further discloses the electrode is a cathode comprising one or more additives selected from the group consisting of Bi, Cu, Sn, Pb, Ag, Co, Ni, Mg, K, Li, Al, Ca, Fe, Zn, V, Ba, Y, Ti, Sr, wherein the additive is in oxide or hydroxide form (NiOOH, AgO [0117]).
Regarding claim 40, Zimmerman discloses all of the claim limitations as set forth above.  Zimmerman further discloses the ion exchange material further comprises an anion exchange material ([0116]).
Regarding claim 41, Zimmerman discloses all of the claim limitations as set forth above.  Zimmerman further discloses the ion exchange material further comprises a polymeric material ([0113]).
Regarding claim 42, Zimmerman discloses all of the claim limitations as set forth above.  Zimmerman further discloses the ion exchange material further comprises a polymeric material having attached positively charged functional groups (electron acceptor or oxidant [0114]).
Regarding claim 43, Zimmerman discloses all of the claim limitations as set forth above.  Zimmerman further discloses a liquid alkaline electrolyte contacting the electrode ([0113]).
Regarding claim 44, Zimmerman discloses all of the claim limitations as set forth above.  Zimmerman further discloses an electrolyte having at least some incorporated ion exchange material ([0111]).
Regarding claim 45, Zimmerman discloses all of the claim limitations as set forth above.  Zimmerman further discloses an electrolyte which is liquid, solid or gel ([0113]).
Regarding claim 46, Zimmerman discloses all of the claim limitations as set forth above.  Zimmerman further discloses an electrolyte which is a hygroscopic solid material with absorbed water selected from the list comprising KOH, NaOH, LiOH or any combination thereof ([0113]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 5, 17, 27, 39 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zimmerman et al. (US 2015/0155559A1), as applied to claims 1-4, 6-16, 18-26, 38-38, 40-46 above, in view of Yadav et al. (US 2019/0044129 A1).
Regarding claim 5, 17, 27, 39, Zimmerman discloses all of the claim limitations as set forth above.  Zimmerman further discloses the electrode at least partially comprises electrode particles sized to be less than 300 microns (nano-sized particles [0147]). 
However, Zimmerman does not disclose the electrode packed to have a pore volume less than 50% of total electrode volume.
Yadav discloses a rechargeable alkaline battery (Title, Abstract), wherein the cathode and anode may have a porosity in the range of 20-85% or 5-95% ([0061], [0111]).
An obviousness determination is not the result of a rigid formula disassociated from the consideration of the facts of a case.  Indeed, the common sense of those skilled in the art demonstrates why some combinations would have been obvious where others would not.  Leapfrog Enterprises Inc. v. Fisher-Price Inc., 82 USPQ2d 1687 (Fed. Cir. 2007); see also KSR v. Teleflex, 82 USPQ2d 1385, 127 S. Ct. 1727 (2007). 
The claim would have been obvious because a particular known rechargeable alkaline battery electrode porosity was recognized as part of the ordinary capabilities of one skilled in the art.   
The claim would have been obvious because “a person of ordinary skill has good reason to pursue the known options within his or her technical grasp.  If the leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense.”  
It has been held that choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success is generally within the skill of the art. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-46 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of copending Application No. 17/326,227 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-17 of copending Application No. 17/326,227 (reference application) discloses an electrochemical cell comprising an ion transport material positioned between and contacting both the air electrode and the second electrode, and an ion exchange material arranged to contact the air electrode and the ion transport material which is substantially similar to the subject matter disclosed in instant claims 1-46.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1-46 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of copending Application No. 17/307,746 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-14 of copending Application No. 17/307,746 (reference application) disclose a battery cell comprising a layer of an ion exchange material positioned between the first and second electrode which is substantially similar to the subject matter disclosed in instant claims 1-46.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1-46 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 14-22 of copending Application No. 17/242,844 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because claims 14-22 of copending Application No. 17/242,844 (reference application) disclose a rechargeable battery comprising an ion exchange material formed by processing a n-mer coated electrode to polymerize the n-mer, with the processed ion exchange material contacting and surrounding at least a portion of particles of the electrode which is substantially similar to the subject matter disclosed in instant claims 1-46.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES LEE whose telephone number is (571)270-7937. The examiner can normally be reached M-F: 9AM - 6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BASIA RIDLEY can be reached on (571)272-1453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/James Lee/Primary Examiner, Art Unit 1725                                                                                                                                                                                                        12/16/2022